United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2763
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Lamarr Dremell Parks,                    *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: August 7, 2007
                                 Filed: August 20, 2007
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Lamarr Dremell Parks (Parks) appeals the concurrent 97-month prison
sentences imposed by the district court1 after Parks pled guilty to three counts of
distributing and aiding and abetting the distribution of crack cocaine within 1,000 feet
of a school, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 860, and 18 U.S.C.
§ 2. Parks’s challenge is based on the 100 to 1 ratio for quantities of powder cocaine
and crack cocaine reflected in the Guidelines sentencing ranges for the two drugs.
Parks argues the district court erred by failing to impose a sentence below the advisory

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
Guidelines range on the basis of this disparity, and Parks’s sentence is unreasonable
in light of the particular facts of his crack cocaine transactions.

       Parks’s sentencing-disparity argument is foreclosed by United States v. Spears,
469 F.3d 1166, 1176 (8th Cir. 2006) (en banc) (concluding neither United States v.
Booker, 543 U.S. 220 (2005), nor 18 U.S.C. § 3553(a) authorizes district courts to
reject the 100 to 1 ratio), petition for cert. filed, (U.S. Mar. 2, 2007) (No. 06-9864).
Further, we conclude Parks’s sentence at the bottom of the Guidelines range is not
unreasonable because the district court considered only relevant factors, including
Parks’s history and characteristics, as well as Parks’s argument at sentencing
regarding the nature of his offenses, and gave such factors appropriate weight. See
United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005) (explaining a sentence
is reviewed for abuse of discretion, which may occur if the court failed to consider a
relevant factor that should have received significant weight, gave significant weight
to an improper or irrelevant factor, or considered only appropriate factors but
committed a clear error of judgment in weighing them); see also United States v.
Johnson, 474 F.3d 515, 522 (8th Cir. 2007) (holding sentence for conspiring to
distribute crack cocaine was not unreasonable when the court refused to consider the
disparity between penalties for distributing crack versus powder cocaine under the
Guidelines; neither Booker nor § 3553(a) authorizes district courts to reject the 100
to 1 quantity ratio mandated by Congress and reflected in the Guidelines). Parks has
not identified any section 3553(a) factor the district court improperly weighed or any
irrelevant factor upon which the court unduly relied. See United States v. Lincoln,
413 F.3d 716, 717 (8th Cir.), cert. denied, 126 S. Ct. 840 (2005). Thus, Parks has
“failed to rebut the presumption of reasonableness that attaches to his sentence.” Id.

      We affirm.
                        ______________________________




                                          -2-